
	

113 HR 4643 IH: Bereaved Borrowers’ Bill of Rights Act of 2014
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4643
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Larsen of Washington (for himself, Ms. Norton, Ms. Tsongas, Ms. DelBene, Mr. Pierluisi, Mr. Heck of Washington, Mr. Carson of Indiana, Mr. Enyart, Mr. Welch, and Mr. Moran) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to establish requirements for releasing a cosigner from
			 obligations of a private education loan, for the treatment of the loan
			 upon the death or bankruptcy of a cosigner of the loan, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Bereaved Borrowers’ Bill of Rights Act of 2014.
		2.Requirements for private educational lendersSection 140 of such Act is further amended by adding at the end the following new subsection:
			
				(g)Requirements regarding cosigners for a private education loan
					(1)Cosigner release requirementsIf a private education loan has a cosigner who is jointly liable for such loan, a private
			 educational lender shall include a process for releasing the cosigner from
			 any obligations on the loan and in such process the lender—
						(A)shall make the criteria for obtaining the release clear, transparent, and easily accessible via the
			 website of the private educational lender;
						(B)shall notify the borrower if the borrower is eligible to release a cosigner;
						(C)shall, if denying a request to release a cosigner, provide an explanation for the denial and offer
			 the borrower an opportunity to correct the request; and
						(D)may not change the terms of the release to impose additional duties on the borrower or cosigner
			 over the duration of the private education loan.
						(2)Additional requirementsNotwithstanding any provision in a private education loan agreement that contains a process for
			 releasing a cosigner from obligations on the loan, a private educational
			 lender shall, upon receiving notification of the death or bankruptcy of a
			 cosigner—
						(A)notify the borrower about the borrower’s rights under the private education loan agreement
			 regarding the release of the cosigner; and
						(B)if the borrower continues to make on-time payments (in the amount determined prior to the death or
			 bankruptcy of the cosigner) on the private education loan, provide a
			 period of time of not less than 90 days for the borrower to follow the
			 process for release of the cosigner before deeming the borrower to be in
			 default, changing the terms of the loan, accelerating the repayment terms
			 of the loan, or notifying consumer reporting agencies (as defined in
			 section 603(f)) of a change in the status of the loan.
						(3)Requirements in case of death or bankruptcy of a cosignerNotwithstanding any provision in a private education loan agreement, a private educational lender
			 shall, upon receiving notification of the death or bankruptcy of a
			 cosigner who is jointly liable for the private education loan—
						(A)notify the borrower about the borrower’s rights under the private education loan agreement
			 regarding identifying a new cosigner or refinancing the loan; and
						(B)if the borrower continues to make on-time payments (in the amount determined prior to the death or
			 bankruptcy of the cosigner) on the private education loan, provide a
			 period of time of not less than 90 days for a borrower to identify a new
			 cosigner or refinance the loan before deeming the borrower to be in
			 default, changing the terms of the loan, accelerating the repayment terms
			 of the loan, or notifying consumer reporting agencies (as defined in
			 section 603(f)) of a change in the status of the loan.
						.
		3.Prohibitions for consumer reporting agencies and furnishers of information to consumer reporting
			 agencies related to private education loans
			(a)Prohibition for consumer reporting agenciesSubsection (a) of section 605 of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended by
			 adding at the end the following new paragraph:
				
					(7)Default on a private education loan (as defined in section 140(a)) resulting from accelerated
			 repayment terms of the loan after the death or bankruptcy of a cosigner
			 who is jointly liable for the loan..
			(b)Prohibition for furnishers of information to consumer reporting agenciesParagraph (1) of section 623(a) of such Act is amended by adding the following new subparagraph:
				
					(E)Reporting information on private education loansA private educational lender (as defined in section 140(a)) or the servicer of a private education
			 loan (as defined in such section) shall not furnish any information
			 relating to the loan to any consumer reporting agency if the consumer
			 defaulted on the loan due to accelerated repayment terms of the loan after
			 the death or bankruptcy of a cosigner who is jointly liable for the loan..
			
